Citation Nr: 0521322	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from May 1963 until May 
1966.  

In September 2003, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
tinnitus and headaches.  The January 2004 rating decision 
denied the veteran's claim.  The veteran disagreed with the 
January 2004 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2004.  


FINDING OF FACT

The medical evidence of record does not indicate that the 
veteran's bilateral hearing loss, tinnitus and chronic 
intermittent headaches are etiologically related to his 
military service or any incident thereof.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be so presumed.  38 U.S.C.A. §§  1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).


2.  Tinnitus and chronic intermittent headaches were not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of 
bilateral hearing loss, tinnitus and headaches.  Essentially 
he contends that noise exposure in service, specifically 
exposure to aircraft noise and weapons fire, caused all three 
claimed conditions.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence which are only 
partly applicable here, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002). When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the January 
2004 rating decision and the March 2004 SOC of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in July 
2003 which was specifically intended to address the 
requirements of the VCAA.  The July 2003 letter from the RO 
explained in detail the evidence needed to substantiate the 
claims, specifically providing the veteran with a list of 
medical and lay evidence that could be used to demonstrate 
the existence of the claimed condition, the veteran's 
condition in-service and evidence of a relationship between 
service and the current condition.  Thus, this letter, along 
with the January 2004 rating decision and the March 2004 SOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case and what evidence was 
already of record.

Second, the RO must inform the claimant of the information 
and evidence which VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2003 letter, the veteran was informed that VA "will make 
reasonable efforts to help you get such things as medical 
records, employment records of records from other Federal 
agencies."  The letter further advised that VA would provide 
the veteran with a medical examination or obtain a medical 
opinion if one was necessary to determine the outcome of his 
claims.  VA provided the veteran with a VA hearing 
examination and a VA neurological examination in November 
2003.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its July 2003 letter that he 
was responsible to provide a release for any and all private 
medical records, information about dates and locations of any 
VA treatment, and names and complete addresses for any other 
sources of evidence.  Moreover, the veteran was specifically 
advised that in the event that he wished for VA to obtain 
private medical evidence on his behalf he must fill out and 
return an authorization.  
The veteran was informed of the actions he was to take to 
ensure that the record was complete, to include filling out a 
release for private medical records and providing information 
to the RO so that all relevant evidence could be obtained.  
[See the July 2003 letter, pages 1, 2.]  Copies of the 
authorization were enclosed.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2003 letter advised the veteran 
that VA would consider all information of record relating to 
his claim.  Further, the letter directed the veteran to 
submit any evidence relating to his treatment history to the 
RO directly.  Moreover, the March 2004 SOC also provided the 
veteran with specific notice of the need to submit or 
identify to VA any evidence in his possession.  This complies 
with the requirements of 38 C.F.R. § 3.159(b) in that the 
veteran was informed the he could submit or identify evidence 
other than what was specifically requested by VA.
  
In summary, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

The Board notes that the March 2004 SOC expressly notified 
the veteran and his representative that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the RO in March 2004 prior to the 
expiration of the one-year period following the completion of 
VCAA notice, does not render the RO's notice invalid or 
inadequate.  The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all available relevant evidence 
necessary for a resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, private treatment records 
and November 2003 Compensation and Pension (C&P) 
examinations.  In September 2003, the veteran advised that 
prior treatment records from a private audiologist were not 
available.  He asserted that he had sought private treatment 
from an unnamed health care provider in Wilmington, Delaware 
sometime between 1966 and 1971, and he stated that his 
attempts to locate that provider had been unsuccessful.  It 
appears that all available treatment records have been 
obtained and associated with the veteran's claims folder.  

The Board notes that the veteran in his March 2004 
substantive appeal has alleged that his service medical 
records are incomplete and that specifically he did not 
receive a hearing test at separation.  However, this 
statement stands in direct conflict with the report of 
medical history which the veteran made to his private 
audiologist in August 2003.  Specifically, the audiologist's 
report states that the veteran "states he had his ears 
tested by the military upon discharge in the late 1960's."  
Thus, to the extent that the veteran's current contentions 
are in conflict with the medical history taken in August 
2003, the Board finds that the statements made by the veteran 
in August 2003 to be more probative than statements made 
later in the context of a claim for monetary benefits from 
the government.  Not only may the veteran's memory be dimmed 
with time, but self-interest may also play a role in the more 
recent statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  The 
veteran was advised of his hearing options and has not 
requested a hearing.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§ 1101 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2004). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

The veteran is seeking entitlement to service connection of 
bilateral hearing loss and tinnitus.  Essentially, he 
contends that in-service acoustic trauma has led to his 
current disabilities.  

Because the veteran's contentions, the evidence, and the law 
to be applied are virtually identical, the Board will address 
these issues together.



Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluations in August 2003 and November 2003.  
The August 2003 audiologist also diagnosed tinnitus.  Hickson 
element (1) has therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address the two.  

With respect to disease, there is no medical evidence of 
hearing loss in service or within the one year presumptive 
period after service; nor is there evidence of tinnitus.  In 
particular, the report of the veteran's May 1966 separation 
physical examination includes a normal audiology examination.  
In an accompanying report of medical history, the veteran 
denied ear trouble.  The first medical evidence of hearing 
loss and tinnitus was  in 2003, over three decades after the 
veteran left military service. 

With respect to in-service injury, the veteran contends that 
he sustained acoustic trauma in service.  He has contended 
that he was exposed to acoustic trauma in the form of 
exposure to noise from gunfire, exposure to heavy machinery 
and aircraft.

However, noise exposure does not per se equate to acoustic 
trauma.  The veteran has provided no objective evidence of 
any ear injury in service.  See 38 U.S.C. § 5107(a) (West 
2002) [a claimant has the responsibility to support a claim 
for benefits].  The service medical records, as noted above, 
are pertinently negative, and the veteran denied ear problems 
at the time of his separation physical examination.  Although 
not doubting that noise exposure occurred in service, the 
Board discounts the veteran's recent statements concerning 
acoustic trauma (that is, ear injury) in service.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence].      

The veteran reported his alleged in-service acoustic trauma 
to J.P., a Certified Clinical Audiologist, in August 2003.  
Ms. P.'s recordation of the veteran's report of otherwise 
undocumented in-service acoustic trauma is not competent 
medical evidence that such in fact occurred.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription of 
a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995). 

Hickson element (2), in-service incurrence of disease or 
injury, is accordingly not satisfied, and the veteran's 
claims fail on that basis.  

With respect to Hickson element (3), medical nexus, the 
record on appeal contains two competent medical opinions, a 
November 2003 VA opinion, which does not find a causal 
connection between the current hearing loss and tinnitus and 
the veteran's service, and the August 2003 letter from 
private audiologist, J.P., who concludes that the veteran's 
hearing loss and tinnitus, based on the veteran's verbal 
descriptions of his in-service noise exposure, are related to 
his service.  
  
The private audiologist's August 2003 opinion was manifestly 
based upon the veteran's own  description of what occurred in 
service, which as discussed in connection with element (2) is 
at odds with the negative service medical records.   
Crucially, there is no indication that the private 
audiologist reviewed the veteran's service medical records or 
any of the veteran's subsequent medical records in reaching 
her conclusion.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a medical opinion when it is based exclusively on the 
recitations of a claimant].  The Board places no weight of 
probative value on the opinion of J.P.

The opinion of the VA examiner, on the other hand, was based 
upon a careful review of the record.  The VA examiner noted 
that the evidence of record did not demonstrate continuity of 
hearing complaints from service to the present, nearly forty 
years after the in-service noise exposure.  Additionally, the 
VA examiner noted that there is no record in the veteran's 
service military records that show that the veteran reported 
damage to his hearing or sought treatment for it while he was 
in service.  The examiner then concluded that the veteran's 
current hearing loss and tinnitus were not causally related 
to any in-service hearing injury.  The rationale for the 
examiner's opinion included the absence of any record of 
deterioration or damage to the veteran's hearing found within 
the veteran's service medical records, and absence of 
evidence of deterioration of the veteran's hearing or 
complaints of tinnitus until a substantial period after the 
end of service.  

The VA reviewer has offered an opinion based upon an 
examination and review of the veteran's entire claims folder, 
including the veteran's service medical records and the 
veteran's own statements.  Based on the entire record, the VA 
examiner concluded that a nexus between current disability 
and service did not exist.  

The Board places greater weight of probative value on the VA 
examiner's opinion than it does on the private audiology 
opinion.  The VA examiner reviewed the veteran's entire 
claims file.  This specifically included the separation 
examination report, which as discussed above demonstrated 
that the veteran did not have hearing loss or tinnitus in 
service.  

It does not appear that the private audiologist reviewed the 
veteran's claims file or service medical records in rendering 
her opinion regarding the potential source of the veteran's 
hearing loss and tinnitus.  In addition, the private 
audiologist did not attempt to explain the decades long gap 
between the claimed in-service acoustic trauma and the 
diagnosis of hearing loss and tinnitus.  This is a critical 
omission.  The VA examiner in essence indicated that the gap 
could not be reasonably be explained by in-service exposure.

Therefore, the Board accords far less weight to the August 
2003 private audiologist's opinion than it does to the VA 
examiner's opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992) [the Board has the duty to assess the weight to be 
given the evidence]; 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board additionally observes that the provisions of 
38 C.F.R. § 3.303(b) as to chronicity and continuity are 
inapplicable in this case.  First, there is no evidence of 
in-service hearing loss or tinnitus.  In addition, the 
veteran's lay statements to the contrary not withstanding, 
there is no objective medical evidence of hearing loss or 
tinnitus for over a nearly forty years after service.  
Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that the continuity of symptomatology provisions 
of section 3.303 do not relieve a claimant of the burden of 
providing a medical nexus.  As discussed above, such medical 
nexus evidence is lacking in this case.

In short, for the reasons and expressed above, the Board 
concludes that Hickson element (3), medical nexus, has not 
been satisfied and the veteran's claims fail on that basis 
also.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The benefits sought on appeal are accordingly denied.



	(CONTINUED ON NEXT PAGE)





3.  Entitlement to service connection for headaches.  

Analysis

A Hickson analysis will also be applied to this claim.  

Beginning with element (1), current disability, the November 
2003 VA examiner diagnosed chronic, intermittent headaches.  

With respect to element (2), in-service incurrence of disease 
or injury, the veteran's service medical records clearly 
indicate that the veteran was treated for headaches in July 
and August 1964.  The veteran further reported a history of 
headaches on his May 1966 separation medical history.  This 
element also has been satisfied.  

Moving to element (3), medical nexus, there is of record only 
one competent medical nexus opinion, that of the November 
2003 VA examiner.  In the November 2003 opinion, the 
physician examiner noted his review of the veteran's complete 
claims folder, his interview with the veteran and a complete 
neurological examination.  Based upon these sources of 
information, the examiner concluded that there was no 
supporting evidence indicating a relationship between the 
veteran's headaches in-service and his current headache 
condition.  

Accordingly, the competent evidence of record does not 
indicate a nexus between the veteran's in-service headaches 
and his current headaches.

The only evidence of a link between the veteran's in-service 
headaches and his current headaches emanates from the veteran 
himself.  However, it is now well-settled that as lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board further notes that the veteran has asserted that he 
has suffered from headaches steadily since service, therefore 
the Board has considered whether the provisions of 38 C.F.R. 
§ 3.303(b) as to chronicity and continuity are applicable in 
this case.  Although the veteran reports that he has suffered 
from occipital area headaches twice a week since service, 
there is not of record any objective medical evidence tending 
to confirm this contention.  In the veteran's November 2003 
interview with the VA examiner, the veteran stated that his 
headaches were treated by self-care and over the counter 
medication only.  Moreover, in the veteran's September 2003 
correspondence to the RO listing his treatment history for 
his claimed conditions the veteran listed no medical 
treatment for his headaches other than the 1964 in-service 
treatment.  Accordingly, there is no objective medical 
evidence of a headache disability existing consistently from 
service.  See Voerth, supra.  The requirements of 3.303(b) 
are not met.  

For the reasons set out above, Hickson element (3), medical 
nexus, has not been established by the competent evidence of 
record.  Therefore, service connection of headaches has not 
been shown and the benefit sought on appeal is denied.  

Additional comment

The Board observes in passing that the November VA examiner 
noted that the veteran reported being diagnosed with 
arthritis of the neck fifteen years ago by an unnamed 
provider.  The examiner noted that arthritis of the veteran's 
neck was a possible source of his headaches.  

The veteran's representative has contended that the veteran's 
description of having received treatment from an unnamed 
provider fifteen  years ago requires the Board to remand the 
veteran's claim under the VCAA in order to give the RO the 
opportunity to obtain such records.  However, such records do 
not appear to be pertinent to the matter at hand, which 
concerns the relationship, if any, between the veteran's 
military service and his headaches.  See 38 C.F.R. § 20.1304 
(2004).  
If anything, from the veteran's description this evidence, if 
existing, would appear to be contrary to his contentions that 
his headaches were caused by his military service.    

As was discussed in greater detail above, the veteran was 
provided with appropriate VCAA notice.  Through submissions 
to VA dated September 2003 and February 2004 clearly 
demonstrated that he understood his rights and 
responsibilities in providing the name, address and 
approximate dates of treatment for any provider from whom 
records were sought.  The veteran did not, and has not, 
provided adequate information as to the health care provider 
who may have treated him for arthritis a number of years ago.  
Therefore, the Board finds that the remand requested by the 
veteran's represented is not required.

The veteran has not raised a claim of entitlement to 
arthritis of his cervical spine, much less a claim of service 
connection for headaches as secondary thereto.  
He is free to raise such claim(s) with the RO.  In connection 
therewith, he should furnish specific information concerning 
medical treatment.  The Board intimates no opinion, legal or 
factual, concerning the outcome of such claim(s).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for headaches is denied.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


